FERREN, Associate Judge,
dissenting:
The majority first holds, and I agree, that the trial judge erred in finding that Pansing was not a drug addict. By improperly ignoring expert testimony in making that finding, however, the trial judge erased any credible basis for the finding that underlies the judge’s, and the majority’s, second ruling: “that Pansing’s involvement in drug distribution was not for the primary purpose of supporting his addiction.” Ante at 1298. A failure to understand addiction in itself creates considerable doubt that the judge can find, comprehendingly, that the defendant’s drug sales — unquestionably used substantially to feed the habit — have primarily another purpose. In any event, apparently because the trial judge did not believe Pansing was addicted to cocaine, the judge neglected to provide any analysis of what “primary purpose” means. Furthermore, the judge made no concrete finding as to the quantity of drugs needed, and used for sale, to satisfy Pansing’s drug addiction. He thus provided no basis for ascertaining the primary purpose of Pansing’s drug sales. This court, in reviewing sentencing discretion, cannot properly do such work for the trial judge. I therefore see no supportable basis for the majority’s own finding — from an improper, de novo analysis of the record — that Pans-ing’s drug sales could not have served primarily to support his addiction.
More specifically, the trial judge focused his “primary purpose” analysis on a “weekend addiction” without acknowledging undisputed evidence that, to Pansing, a weekend was four days, Thursday through Sunday— hardly a minor period of the week. The judge then engaged in a rough analysis, generally comparing the drug distribution volume in this case with other “cases this court sees on a daily basis.” He did not make any computation to show the costs of drags, sales prices, and related profits, and thus he provided no basis for assuring this court that Pansing’s sales exceeded a level that could be said primarily to have supported his addiction. My colleagues, however, do calculations for the judge. That use of the record is an altogether forbidden exercise in appellate court fact-finding. See Speyer v. Barry, 588 A.2d 1147, 1156 (D.C.1991) (“appellate courts are not equipped for fact-finding”); In re. AC., 573 A.2d 1235, 1242 (D.C.1990) (en banc) (“Sitting as an appellate court, we cannot engage in fact-finding.”). Even were that fact-finding permitted, it does not even begin to come to grips with one of Pansing’s *1305contentions, which the trial judge ignored, that Pansing’s sales of the drug “eestacy” were related to his purchase of cocaine to feed his habit.
Sentencing is a matter of trial court discretion. Unless the trial court has “but one option,” this court may not substitute its own judgment for the trial court’s erroneous exercise of discretion; rather, we must remand for a proper exercise of discretion based on applicable criteria the trial judge previously ignored. See Wright v. United States, 508 A.2d 915, 920 (D.C.1986) (quoting Johnson v. United States, 398 A.2d 354, 364 (D.C.1979)). Here, the trial judge erroneously exercised discretion not only in finding that Pansing was not an addict but also in failing to identify and address applicable definitional criteria for “primary purpose,” and in failing, to present sufficiently detailed, record-based reasons to justify the judge’s “primary purpose” ruling. See Johnson, 398 A.2d at 365. My colleagues do not say, let alone demonstrate, that the trial judge had “but one option.” Wright, 508 A.2d at 920; Johnson, 398 A.2d at 364. It follows that the majority has erroneously taken over the trial judge’s responsibility, violating a basic limitation on the appellate court’s review function.
Interestingly, the majority — in ruling that the trial court erred in finding Pansing was not an addict — stresses that “[t]he trial court should not reject arbitrarily the uncontra-dicted expert’s opinion unless there is some basis in the record for doing so.” Ante at 1302. Then, contrary to its own admonition, the majority implicitly rejects, without saying why,
Dr. Goldman’s opinion that Pansing’s motive for selling drugs was not profit, but “to maintain the club scene with himself at the center and to keep himself supplied with drugs on which he was becoming increasingly dependent for a sense of social well-being and competence,” and that Pansing “sold and distributed drugs mainly to support his own habit and not for outside profit.”
Ante at 1300 (footnote omitted) (emphasis added). Even more interestingly, the majority ignores this expert testimony without supplying a legal definition of “primary purpose” to be used as a basis for rejecting the doctor’s opinion. Obviously, “primary purpose” is a legal, not a medical, phrase. But the term “addiction,” as a statutory word, is also ultimately a legal concept which my colleagues are comfortable referring for expert opinion. They state no reason, however, why the expert should not have been acknowledged in the analysis of primary purpose.1
I believe the trial judge — by the majority’s own words — was obliged to demonstrate, by reference to an acceptable legal definition, why it rejected Dr. Goldman’s expert opinion (based on physical and psychological data) that Pansing “sold and distributed drugs mainly to support his own habit.” Like the trial judge, however, the majority not only ignores Dr. Goldman’s testimony but also eschews any clear articulation of how “primary purpose” should be defined and evaluated. Does it mean more than 50% of one’s overall purpose? Or can it mean the most significant one of several purposes though only 25%, for example, of all purposes taken together? The majority does not tell us; it merely defers to the trial judge’s standard-*1306less conclusion, based on no meaningful findings, “that Pansing was not selling such an enormous volume of drugs primarily for the purpose of supporting his claimed drug addiction as required by the statute.” Ante at 1304.
I would remand for resentencing without the erroneous, “no addiction” mindset, and would require the judge to make specific (and thus reviewable) findings that demonstrate Pansing’s drug sales of cocaine and ecstacy exceeded any reasonable contention that their “primary purpose” — as clearly and persuasively defined — was to support his addiction to cocaine.

. In response to this dissent, the majority explains why it ignores Dr. Goldman’s expert opinion that Pansing "sold and distributed drugs mainly to support his own habit and not for outside profit.” Chief Judge Wagner writes: "the primary purpose for which Pansing sold drugs is dependent upon facts and circumstances which require no expert medical opinion for comprehension." Ante at 1304 n. 13. This reply has two related flaws. First, it ignores the need to define “primary purpose” so that one can understand why an expert opinion would not be relevant. Second, it ignores the fact that in this case psychological factors, requiring expert evaluation, bear on whether this particular defendant had a need to conduct his business in the way he did to satisfy his particular form of addiction. If the majority agrees, on the basis of expert opinion, that Pansing was a drug addict, then I do not understand why the majority rejects the proposition that the expert who understands that addiction will have some relevant understanding of what is required to satisfy it. I believe the trial court (and this court on appeal) at least should have to consider and reject that expert understanding, as applied to a clearly announced statutory definition, before ruling that Pansing’s "primary purpose” in selling cocaine and ecstacy was not to support his addiction.